Exhibit April25, Ball Corporation 10Longs Peak Drive Broomfield, Colorado 80021-2510 Gentlemen: I refer to the Registration Statement of Ball Corporation (the “Company”) on FormS-8 proposed to be filed with the Securities and Exchange Commission for the purpose of registering under the Securities Act of 1933, as amended, 2,000,000 shares (the “Shares”) of the Company’s common stock and the associated rights (the “Rights”) pursuant to the Ball Common Stock Fund through the Ball Corporation Salary Conversion and Employee Stock Ownership Plan (hereinafter called the “Plan”). I am familiar with the proceedings to date with respect to such proposed sale and have examined such records, documents and matters of law and satisfied myself as to such matters of fact as I have considered relevant for the purposes of this opinion. Based upon the foregoing, I am of the opinion that: 1.
